271 F.2d 458
106 U.S.App.D.C. 192
Alberta O. RAMSEUR and Charles J. Ramseur, Appellants,v.William S. THOMPSON, Receiver, Appellee.
No. 14864.
United States Court of Appeals District of Columbia Circuit.
Argued April 27, 1959.Decided May 21, 1959.

Mr. E. W. Mollohan, Jr., Washington, D.C., for appellant Charles J. Ramseur.  Mr. George Johannes, Washington, D.C., also entered an appearance for appellant Charles J. Ramseur.
Mr. Herman Miller, Washington, D.C., was on the brief for appellant Alberta O. Ramseur.
Mr. Frederick H. Evans, Washington, D.C., with whom Messrs. William S. Thompson and Verginald L. Dolphin, Washington, D.C., were on the brief, for appellee.
Before BAZELON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court awarding a fee to a receiver of certain real property involved in litigation.  We find no abuse of discretion.


2
Affirmed.


3
BURGER, Circuit Judge (concurring in the result).


4
I would dismiss the appeal as frivolous.